Title: To George Washington from the Rhode Island Ratifying Convention, 9 June 1790
From: Rhode Island Ratifying Convention
To: Washington, George



Sir,
Rhode Island, Newport June 9th 1790

I had on the 29th Ulto the Satisfaction of addressing you after the Ratification of the Constitution of the United States of America by the Convention of this State. I have now the Honor of Inclosing the Ratification as then agreed upon by the Convention of the People of this State; the Legislature is now in Session in this Town, an appointment of Senators will undoubtedly take place in the present Week, and from what appears to be the sense of the Legislature, it may be expected that the Gentlemen who may be appointed will Immediately proceed to take their seats in the Senate of the United States. I have the Honor to be with great Respect, Sir, Your obedt humble Servant

Daniel Owen prest

